Citation Nr: 1827030	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of educational benefits for the school term beginning in January 2012 to April 2012.


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1999 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April decision by the Committee on Waivers and Compromises (CoWC) at the Department of Veterans (VA) Regional Office (RO) in Muskogee, Oklahoma ("Muskogee Education Center"). 

FINDINGS OF FACT

1. In April 2012, VA notified the Veteran of an overpayment of educational benefits for the school term beginning in January 2012 and ending April 2012; he was advised of his appellate rights.

2. In July 2012, the Veteran submitted a timely claim of entitlement to waiver of recovery of overpayment within 180 days of notification of the overpayment of educational benefits for the school term beginning in January 2012 and ending April 2012.

3. An overpayment of VA educational benefits was properly created for the school term beginning in January 2012 and ending April 2012. The education debt of $1,077.77 for Montgomery GI bill (MGIB) Chapter 30 Kicker payments and $2020.33 for housing payments, totaling $3,038.10 is valid. 

4. Recovery of the overpayment of education benefits for the school term beginning in January 2012 and ending April 2012 would not be against equity and good conscience.


CONCLUSION OF LAW

The criteria for a waiver of recovery of the debt resulting from overpayment of educational benefits for the school term beginning in January 2012 and ending April 2012 have not been met. 38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks waiver of the January 2012 to April 2012 school term overpayment totaling $3,038.10. In a July 2012 correspondence, the Veteran stated that it comes with complete shame to say he cannot afford to repay the overpayment and that the repayment would create a severe hardship. Specifically, he stated that he owns two homes in Texas with his spouse and for the last two to three years, they have had to lease-to-own both properties to offset the cost of mortgages. Both buyers broke the contracts early and moved out the premises and now they have acquired those mortgages back into their monthly bills. He argued that both properties have sustained $20,000 in damages, which they must repair to be able to sell them and retain some of the equity they invested in them.  In a June 2014 communication, the Veteran also contended that he was entitled to the overpayment as it is money he earned while serving his country. He contended that there must be a statute of limitations on debts such as these; 18 months for CoWC to deny his request for waiver should bar the Agency from recollection. Finally, he asserted that he has a new born child with hip dysplasia and must pay for treatment.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 U.S.C. § 5302; 38 C.F.R. § 1.962. An overpayment may arise from most benefits programs administered pursuant to VA law including, most pertinent to this case, educational benefits. See 38 C.F.R. § 1.956(a).

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness. See VAOPGCPREC 6-98; Shaper v. Derwinski, 1 Vet. App. 430 (1991).   In this regard, the Board notes that the Veteran has not challenged the amount of the debt, which has been calculated to total $3,038.10, but rather, as discussed above, alleged that he cannot afford to repay the overpayment and that such collection would result in financial hardship. After consideration of the record, the Board finds the creation of the debt in the amount of $3,038.10 is valid, as the Veteran received benefits to which he was not legally entitled.

In January 2012, the University of Central Florida notified VA of the Veteran's reduction of hours as he withdrew from the semester after the drop period, non-punitive grades.  In April 2012, the Veteran was notified regarding the overpayment of education benefits for the term beginning January 2012 due to the reduction of hours after the drop period. VA determined that the overpayment consistent of $1,077.77 for Chapter 30 Kicker payments and $2,020.33 for housing payments, totaling $3,038.10. In May 2012, the Veteran requested an official audit of his account.  In July 2012, the Veteran requested a waiver of his overpayment along with a VA Form 5655, Financial Status Report. The Agency responded to his request for an official audit in September 2012 with a complete audit of the overpayment.  There was no further correspondence from the Veteran as to the accuracy of the debt.

As the Veteran does not claim that the debt is incorrect and because there is no indication that it was improperly created or calculated; the Board finds that the overpayment at issue is a valid debt. 

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, the Board must make a finding if fraud, misrepresentation or bad faith by the debtor in creation of the overpayment occurred. If so, waiver of the overpayment is automatically precluded and further analysis is not warranted. See 38 C.F.R. § 1.962, 1.965. VA regulations define "bad faith' as unfair or deceptive dealing by one who seeks to gain thereby at another's expense. Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequence, and results in a loss to the government. 38 C.F.R. § 1.965(b).

In April 2014, CoWC denied the Veteran's request for waiver. CoWC determined there was no indication of fraud, misrepresentation or bad faith in the creation of the debt.

In this case, there certainly is some indication that the Veteran sought unfair advantage. Yet, the record does not wholly support a finding that fraud, misrepresentation, or bad faith were involved in the creation of the overpayment. Thus, the remaining question is whether the waiver should be granted under the standard of equity and good conscience. See 38 U.S.C. § 5302; 38 C.F.R. § 1.965(a).

The equity and good conscience factors to consider are: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his or her own detriment through reliance on the benefit. 38 U.S.C. § 5302.

Concerning fault and the balancing of faults between the Veteran and the VA, as CoWC noted, the Veteran failed to provide any mitigating circumstances for his withdraw after the drop period or indication to suggest that the debt was created due to circumstances beyond his control. As such, the Veteran is at fault for the overpayment because he was overpaid, reduced his workload, and did not attend classes for which he was being provided benefits. He also failed to inform the VA of his overpayment; rather, simply continued to collect monies he was not entitled. The Board acknowledges the Veteran's contention that he earned MGIB benefits while serving his country; however, benefits are not payable for non-attendance of a term. The Veteran is responsible to accurate report all class changes and to promptly return funds he is not due. VA was not at fault in the overpayment as VA provided benefits in line with the information provided by the Veteran and the school. Therefore, the Veteran is responsible for the repayment of his debt. 

With respect to undue hardship, the record reflects an updated VA Form 5655, Financial Status Report in June 2014 where the Veteran reported an average monthly income of $1,692 with total monthly expenses at $3,012.  Financial hardship alone is not sufficient to constitute undue hardship for VA purposes. Undue hardship is defined as depriving the debtor or his family of basic necessities. 38 C.F.R. § 1.965(a)(3). Basic necessities constitute food, clothing, and shelter. While the Board acknowledges the Veteran's financial difficulties due to owning multiple homes and having a child with hip dysplasia; however, the evidence does not demonstrate that he would experience undue hardship, such as deprivation of basic needs due to recovery of the overpayment.

As for the fourth and fifth factors, whether collection would defeat the purpose of the benefit and whether the overpayment resulted in unjust enrichment, the Board finds that collection would not defeat the purpose of the educational benefits. These benefits were intended to pay the costs of his education, and once his enrollment ended the benefits no longer served their purpose. The Veteran was in receipt of benefits he was not entitled to and that waiver of recovery would constitute unjust enrichment. 

The Board also considered the Veteran's contention that such debt should be barred by a statute of limitations. Generally, there is no statute of limitations on a debt owed to the federal government.  31 U.S.C 3716(e)(1) (explicitly stating that no time limitation on collection through administrative offset shall be effective); 31 CFR § 285.5(d)(3)(v) (stating that a debt can be collected through centralized offset "irrespective of the amount of time the debt has been outstanding"). Moreover, a defense of laches against the United States will generally fail. Lee v. Spellings, 447 F.3d 1087, 1089-90 (8th Cir. 2006) (holding that the United States retained its right to collect through administrative offset and the defense of laches "may not be asserted against the government"). Certain agencies have created statute of limitations on collection; for example, the IRS has created a ten-year statute of limitations for the collection of debts. However, the VA does not have a statute of limitations; as such, is not time-barred from the collection of an overpayment. Therefore, the Board finds that recovery of overpayment would not defeat the purpose for which the benefits were intended.

With respect to the sixth factor, there is no evidence that the Veteran changed position to his detriment through reliance on the educational benefits.

In summary, the evidence demonstrates that recovery of the overpayment would not be against equity and good conscience. Most significantly, the Veteran is solely at fault of the creation of debt and the failure to repay the debt would result in unfair gain to him. The only reason this debt was created was because of the Veteran's decision to not report withdrawal of his classes. Waiver of recovery would result in unjust enrichment.  Accordingly, waiver of the overpayment of educational benefits for the January 2012 to April 2012 school term is denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to waiver of recovery of overpayment of educational benefits for the school term January 2012 to April 2012 is denied.


 
____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


